Staples, J.,
fully concurred in the opinion of Judge Christian upon all the points, except that he was not satisfied that the jury had the right to give vindictive or punitive damages. Upon a view of the whole statute, he was inclined to think the object was to give compensation to the family of the deceased, and not to punish the defendant, which belongs rather to the criminal law. "While the jury, in estimating the compensation or damages, may give a solatium, as it is termed, they have no right to go beyond and assess damages by way of punishment. He had, however, no decided opinion, and therefore, preferred not to express any; more especially ns the question is not fairly presented by the record."
Judgment affirmed.